Title: From James Madison to John S. Barbour, 21 April 1820
From: Madison, James
To: Barbour, John S.


                
                    Dr. Sir
                    Apl. 21. 1820
                
                I recd. in due time your favr. of Jany. 27. apprizing me of the rents due by Mr. Ward, & of the oppy. you expected, of ascertaining the real extent of the land embraced by the Mortgage of Mr. Strode. I did not advert then to an expression since observed in your letter, which may imply that your

prosecution & exposé of the case, might depend on my intimating a desire to that effect. Shd. this be a condition, I beg leave to remove it, by a request that you will be good eno’ to continue your attention to the business as far as it may be necessary to obtain for me whatever may of right be mine. I will thank you also whilst endeavoring to recover the disappearing 100 Acres, to drop me a line of information, as to the prospect of prompt payment of the liquidated amt. of rents by Mr. Ward.
                To these requests, I must add a particular one that You will assure Mr. Strode that I have never doubted the integrity of his intentions, or that he will still aid as far as he can in effectuating the object of justice, and that he continues to enjoy my friendly wishes.
            